Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
Status of Claims
1.    Applicant’s amendment dated March 22nd, 2021 responding to the Office Action December 31st, 2020 provided in the rejection of claims 1-18.
2.    Claims 1, 3-7, 9-10, 12-15 and 17-18 are amended. 
3.    Claims 1 -18 are pending in the application, of which claims 1,10 and 18 are in independent form and which have been fully considered by the examiner.

Response to Amendments
5.    (A) Regarding claim objection: Claim objections raised in previous office action are withdrawn in view of Applicants' amendments.
(B) Regarding art rejection:  Applicants’ amendment necessitated new grounds of rejections presented in the following art rejection.  Please refer Duggan et al. (US Pub. No. 20170178019 A1) and Wu (US Patent No. 10,614,382 B1).

Examiner Notes
6.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 5-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathon et al. (US pub. No. 2020/0387357 A1 –art of record– herein after Mathon) in view of Duggan et al. (US Pub. No. 2017/0178019 A1 – new art made of record – herein after Duggan) and in view of Wu (US Patent No. 10,614,382 B1 – new art made of record – herein after Wu).

Regarding claim 1. 
Mathon discloses  
A system for automating application development and deployment (devices are disclosed for implementing a system that uses machine generated infrastructure code for software development and infrastructure operations, allowing automated 
a memory storing program instructions (memory – See Fig. 15, block 1510); 
a processor configured to execute instructions stored in the memory (processor – See Fig. 15, block 1505); and 
an automation engine (Agile stack automatic scheduling of scripts modular, self-healing) executed by the processor and configured to: 
generate a computing application source code associated with a domain based on a source code template (SuperHub creates a new code repository for stack template – See Fig. 6, step 606 and associated text.  Agile Stacks provides a set of pre-built SuperStacks that are pre-integrated and pre-tested – See paragraph [0057] and generate automation infrastructure as code based on stack template – See Fig. 3A, blocks 303 and 305); 
fetch a developed computing application (fetch automation code from Agile Stacks version control repository for selected components – See Fig. 6, step 608), wherein the computing application is developed based on the generated computing application source code (source code management and versioning tools, such as Git or Subversion, have been used successfully by software development teams to manage application source code – See paragraphs [0037, 0064]); 
deploy the developed computing application in one or more pre-defined deployment infrastructures based on a deployment template (deploying the plurality of components for the complete web system using the set 
Mathon does not disclose
detect one or more errors associated with the deployed computing application and rectify the errors based on pre-defined training models in real-time such that the pre-defined training models perform a check to determine availability of a rectification condition associated with another deployed computing application corresponding to the detected error and assign the rectification condition to the deployed computing application; and 
train the predefined training models in real-time to analyze and learn patterns associated with the error detection and the rectification condition based on artificial intelligence techniques.
Duggan discloses
detect one or more errors associated with the deployed computing application (receive an API instruction to verify and deploy the pre-defined analytical model – See Fig. 11, step 1104-1116. The model deployment circuitry 104 may monitor multiple trained pre-defined analytical models and automatically select the best model to deploy.  For example, the model deployment circuitry 104 may compare a first error rate and rectify the errors based on pre-defined training models [in real-time] such that the pre-defined training models perform a check to determine availability of a rectification condition associated with another deployed computing application corresponding to the detected error (deploy the second pre-defined analytical model when the second error rate is lower than the first error rate—See Fig. 11, steps 1110-1120) and assign the rectification condition to the deployed computing application (determine a second compatible run time environment for the second model code type, deploy the second pre-defined analytical model with the second coefficients on the second compatible run time environment – See Fig. 12, steps 1202-1206); and 
train the predefined training models [in real-time] to analyze and learn patterns associated with the error detection (The machine learning model can be trained on a set of training data – See paragraphs [0018, 0022-0023]) and the rectification condition based on artificial intelligence techniques (The processor 204, memory 206, and model management instructions 312 may implement various portions of the model builder circuitry 102, the model deployment circuitry 104, or other circuitry elements to provide functions relating to the management of analytical models.  Some of these model management functions include storing, updating, cataloging, maintaining, tracking, and versioning of analytical models, storing and tracking update histories for analytical models or training data, scheduling deployment, un-deployment, updates, maintenance, evaluation, and re-training of analytical models, storing 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Duggan’s teaching into Mathon’s invention because incorporating Duggan’s teaching would enhance Mathon to enable storing, updating, cataloging, maintaining, tracking, and versioning of analytical models, storing and tracking update histories for analytical models or training data, scheduling deployment, un-deployment, updates, maintenance, evaluation, and re-training of analytical models, storing connections between analytical models and training data, and storing and maintaining status and logs for analytical models (e.g., to find existing analytical models for future projects) as suggested by Duggan (paragraph [0030]).
Mathon and Duggan do not disclose
the predefined training models in real-time.
Wu discloses
the predefined training models in real-time (The modeling code is derived at least in part by applying one or more machine learning algorithms to the training data.  The instructions further cause the computing device to perform operations of applying a model wrapper code to the feature generation code, the data grouping code, and the modeling code to generate a model wrapper.  The instructions further cause the computing device to perform operations of deploying the model wrapper such that, after deployment, the model wrapper is configured to receive a first application programming interface (API) call including an input data value, determine a score relating to the input 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Wu’s teaching into Mathon’s and Duggan’s inventions because incorporating Wu’s teaching would enhance Mathon and Duggan to enable to transform between the training stage of a machine learning model and the scoring stage of a machine learning model (e.g., the actual use of the model) as suggested by Wu (Col. 27, lines 55-60).

Regarding claim 2, the system as claimed in claim 1, 
Mathon discloses
wherein the automation engine (automation hub – See Fig. 2B) comprises a code template generation unit (superhub stack template – See paragraphs [0046,0053,0059]) executed by the processor and configured to generate the source code templates (FIG. 3A shows an exemplary diagram of how DevOps teams can use Agile Stacks SuperHub Control Plane 301 to generate SuperHub stack templates – See paragraphs [0046,0053]) or fetch the source code template from one or more source code templates stored in a storage unit based on application source code generation requirements (update the SuperHub stack template version of to the latest release from Git version control repository – See paragraphs [0067,0073,0081,0099])

Regarding claim 3, the system as claimed in claim 2, 
Mathon discloses
wherein the source code templates binds the developed computing with existing computing application services based on a source code template folder structure (merge manifest into code version control repository for template (stack specific) – See Fig. 6, steps 618-620 and Fig. 7A, ).

Regarding claim 5, the system as claimed in claim 2, 
Mathon discloses
wherein the application source code generation requirements comprises application source code repository (structure of a repository – See Fig. 7A and paragraph [0020]) and source path (See Fig. 7A, source path), application source code credentials (cloud account security credentials – See paragraph [0100]), deployment architecture option (The user interface is configured to allow the user to deploy the plurality of components for the complete web system using the set of infrastructure code such that the plurality of components is automatically configured and integrated to form the complete web system on one or more network targets – See paragraph [0008]), target deployment environment (step 1304: the user selects a target deployment environment – See paragraph [0100]), docker requirement (The Docker/Kubernetes stack contains components to secure and run a container-based set of services – See paragraph [0057]), application database details (paragrapha [0057,0060,0067]), application implementation details, details of dependent applications, dependent applications to bind (packages all of the dependencies for an application – See paragraphs [0040, 0046]), access credentials for exporting application data (access details such as a list of teams authorized to access the stack instance – See paragraph [0100]), code coverage (self-healing recovery actions – See paragraph [0101]), end-to-end testing of applications (integration testing, and end-user testing – See paragraphs [0004, 0035, 0036]) and application security scanning options (security scanning form an exemplary stack 103 – See paragraph [0037]).

Regarding claim 6, the system as claimed in claim 1, 
Mathon discloses
wherein the pre-defined deployment infrastructures include a private cloud and/or a public cloud (Agile Stacks pre-integrates and pre-tests the set of configurations to ensure that the components can be deployed and can work together seamlessly.  Agile Stacks Kubernetes Stack provides turnkey solution to deploy Kubernetes on the AWS public cloud and on-prem bare metal, with regular patches and updates… The SuperHub also provides command line utility and API to deploy the software components automatically onto platforms such as the Amazon AWS cloud account or other private cloud. – See paragraph [0047]).

Regarding claim 7, the system as claimed in claim 1,  
Mathon discloses
wherein the automation engine comprises a platform as a service (PaaS) manifest file  generation unit (the predefined set of tools included in the PaaS is often  executed by the processor and configured to generate a manifest file (In step 614, SuperHub generates a hub manifest file – See paragraphs [0059,0073] and Fig. 6) for deployment of the computing application to one or more PaaS infrastructures based on the pre-defined deployment template (Some vendors offer services such as Platform as a Service (PaaS) for deployment in the cloud – See paragraphs [0040-0041]), and wherein the pre- defined deployment template is selected from multiple PaaS manifest file deployment templates (the management platform is configured to (1) create a template based on the plurality of components.  The template includes a set of files describing the plurality of components and corresponding integration parameters of the plurality of components for the complete web system – See paragraphs [0006-0007]).

Regarding claim 8, the system as claimed in claim 1, 
Mathon discloses
wherein the automation engine comprises a docker file generation unit  (Various software infrastructure tools, such as Docker – See paragraphs [0034,0037,0047]) executed by the processor and configured to generate docker files by selecting a docker file template from multiple pre-defined docker file templates stored in the storage unit (FIG. 3A shows an exemplary diagram of how DevOps teams can use Agile Stacks SuperHub Control Plane 301 to generate SuperHub stack templates (e.g., a set of files describing the components used in the SuperStack and corresponding integration choices) to allow easy management of and subsequently generate container images based on the generated docker files (a technique called "container" (also referred to as container image technology) packages all of the dependencies for an application into a single named asset to provide a way to deploy smaller pieces of software functionality in the cloud faster – See paragraphs [0039-0041]).

Regarding claim 9, the system as claimed in claim 8, 
Duggan discloses
wherein the automation engine comprises a container deployment unit (The model deployment circuitry 104 may monitor multiple trained pre-defined analytical models and automatically select the best model to deploy – See paragraph [0082) executed by the processor and configured to deploy the container images to the pre-defined deployment infrastructures (the compute engine 118 may be a third-party cloud computing service or analytics service which may utilize a particular API, instruction set, or other interface, with which the compute engine interface instructions 314 may provide instructions for interaction – See paragraphs [0031 and 0037]), wherein the container image is representative of a replica or a package comprising actual source code of the computing application with all dependencies required for execution of the source code associated with the computing application in different computing environments (Such verification may be specific to particular run time environments (e.g., to ensure that the pre-defined 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Duggan’s teaching into Mathon’s invention because incorporating Duggan’s teaching would enhance Mathon to enable to pre-determine compatibility requirement that include dependency requirements as suggested by Duggan (paragraph [0073]).
Duggan does not disclose the container images
Wu discloses
wherein the automation engine comprises a container deployment unit (other pipelines and/or build automation tools may be used to build and/or deploy various artifacts/images – See Col. 16, lines 25-49) executed by the processor and configured to deploy the container images to the pre-defined deployment infrastructures (other pipelines and/or build automation tools may be used to build and/or deploy various artifacts/images based on codes stored on source code management platforms.  For example, a Spark pipeline may also be used to import libraries (e.g., the feature generation library 606, the data grouping library 610) for use when analyzing data according to the process 600 of Fig. 6 – See col. 16, lines 25-49). 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Wu’s teaching into Mathon’s and Duggan’s inventions because incorporating Wu’s teaching would enhance Mathon and Duggan to enable to wrap the code with all dependencies of the feature generation library as suggested by Wu (See Col. 18, lines 60-57 and Col. 19, lines 1-21).

Regarding claim 10.
Mathon and Duggan and Wu disclose
A method for automating application development and deployment, wherein the method is implemented by a processor executing instructions stored in a memory, the method comprising: 
Regarding claim 10, recites the same limitation as rejected claim 1 above.
Regarding claim 11, recites the same limitation as rejected claim 2 above.
Regarding claim 12, recites the same limitation as rejected claim 3 above.
Regarding claim 14, recites the same limitation as rejected claim 5 above.
Regarding claim 15, recites the same limitation as rejected claim 6 above.
Regarding claim 16, recites the same limitation as rejected claim 7 above.
Regarding claim 17, recites the same limitation as rejected claim 8 above.

Regarding claim 18.
Mathon and Duggan and Wu disclose
A computer program product comprising: 
a non-transitory computer-readable medium having computer- readable program code stored thereon, the computer-readable program code comprising instructions, that when executed by a processor, cause the processor to: 

Regarding claim 18, recites the same limitation as rejected claim 1 above.

s 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathon and Duggan and Wu as applied to claims 1 and 10 above, and further in view of Biskup et al. (US Pub No. 2020/0117434 A1 –art of record-- herein after Biskup).

Regarding claim 4, the system as claimed in claim 2, 
Biskup discloses
wherein the source code template includes pre-defined customizable buildpack templates for providing runtime support to the developed  computing application (The software container includes an entire runtime environment required by the software application to execute, bundled together.  In addition to the software application, its runtime environment can include all its dependencies, libraries and other binaries – See paragraphs [0005, 0021 and 0083]).
	It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Biskup’s teaching into Mathon’s and Duggan’s and Wu’s inventions because incorporating Biskup’s teaching would enhance Mathon and Duggan and Wu to enable to launch a software image including the application code wrapped with a dependent runtime, as well as the application dependencies, for full execution portability as suggested by Biskup (paragraphs [0030]).
Regarding claim 13, recites the same limitation as rejected claim 4 above.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (US Pub. No. 2020/0184272 A1) discloses the present invention sets forth a technique for managing machine learning.  The technique includes organizing a set of reusable components for performing machine learning under a framework.  The technique also includes representing, within the framework, a machine learning model as a graph-based structure that includes nodes representing a subset of the reusable components and edges representing input-output relationships between pairs of the nodes – See Abstract and specification for more details.
Ampabathina et al. (US Pub. No. 2019/0163547 A1) discloses methods for intelligent deployment(s) of application objects are provided.  The systems, apparatus and methods may include one or more dynamic parameters retrieved from metadata table(s).  The parameter(s) may be used to calibrate the deployment(s).  The parameter(s) may be associated with previous failed deployment(s).  Calibration may be automatic.  Calibration may include email sending and/or email previewing components.  A testing environment may be used prior to actual deployment. – See Abstract and specification for more details.
Bojara et al. (US Pub. No. 2020/0183659 A1) discloses the first user input specifies at least one requirement that relates to the API.  This input may then be translated into an SQL query and automatically deployed to any of a development environment, a user acceptance testing environment, and a production environment – See Abstract and specification for more details.
Lisuk et al. (US Patent No. 10,534,595 A1) discloses server uses the template and the configuration parameter values collected via the GUI to generate code for the package of jobs.  The code may be stored in a version control system.  In an embodiment, the code may be compiled, executed, and deployed to a server for processing the data– See Abstract and specification for more details.
Veljanoski et al. (US Pub. No. 2020/0310769 A1) discloses the release/delivery of software applications in a corporate setting is often a complex process chaining dozens of steps handled by a myriad of so-called DevOps tools.  This process is known as a release or delivery pipeline.  – See Abstract and specification for more details.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.